Title: 5 July., 5 July 1776
From: Adams, John,Continental Congress, Board of War
To: 


       
       5 July. The congress resolved that John Coburne, assistant conductor of military stores in Canada, be allowed lieutenant’s pay from 1 March – 1 June 1776; that a chaplain be appointed to each regiment in the Continental Army; that immediate steps be taken to procure lead; and that an express be established between New York and Philadelphia to permit General Washington to send daily dispatches to the congress (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:522).
      